NOTE: This disposition is nonprecedential.

  United States Court of Appeals for the Federal Circuit


                                       2007-1395


                                   UNITED STATES,

                                                    Plaintiff-Appellee,

                                           v.


              UNIVERSAL FRUITS AND VEGETABLES CORPORATION,
                     DAVID PAI (also known as Shin Wei Pai),
                 and JASON PAI (also known as Chung Sheng Pai),

                                                    Defendants-Appellants.


       Sean B. McNamara, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for plantiff-appellee.
With him on the brief were Jeanne E. Davidson, Director, and Alan J. Lo Re, Senior Trial
Counsel. Of counsel were Carollyn D. Jackson and Lesleyanne Koch Kessler, Office of
Chief Counsel, United States Customs and Border Protection, of Washington, DC.

      John M. Peterson, Neville Peterson LLP, of New York, New York, argued for
defendants-appellants. With him on the brief was Curtis W. Knauss.

Appealed from: United States Court of International Trade

Judge Gregory W. Carman
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                       2007-1395

                                   UNITED STATES,

                                                        Plaintiff-Appellee,

                                            v.
              UNIVERSAL FRUITS AND VEGETALES CORPORATION,
                     DAVID PAL (also known as Shin Wei Pai),
                 and JASON PAL (also known as Chung Sheng Pai)
                                                        Defendants-Appellants.




                                    Judgment
ON APPEAL from the         United States Court of International Trade

In CASE NO(S).             04-00431.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, and LINN, Circuit Judges, and WOLLE, Senior District Judge. ∗


                           AFFIRMED. See Fed. Cir. R. 36.

                                          ENTERED BY ORDER OF THE COURT



DATED: _February 8, 2008____              / s / Jan Horbaly
                                         Jan Horbaly, Clerk




∗
 Honorable Charles R. Wolle, Senior District Judge, United States District Court for the
Southern District of Iowa, sitting by designation.